X/umpkin, J.
A rule nisi having been granted to foreclose a mortgage, and at the first term no answer having been filed, the ease was taken out of its order and a rule absolute granted. At a later day during the term, the defendant moved to reinstate the ease and to be allowed to file a defense, showing that she had a meritorious defense which she tendered for filing, that the case had been placed on the calendar for trial, and the defense would have been filed in due time before it was reached had it not been for the fact that it was taken up in advance of the regular order. Held, that there was no abuse of discretion on the part of the court in reinstating the case and permitting the defense to be filed.

Judgment affirmed.


All the Justices concur.